DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[The examiner for this application has changed.  Please indicate Examiner Kenneth Bartley as the examiner of record in all future correspondences.]


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.

Response to Amendment
Claim 1, 7, 8, 10, 14, and 15 have been amended.  Claims 5, 9, and 11-13 have been canceled.  Claims 1-4, 6-8, 10, and 14-19 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-8, 10, and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A response is provided below in bold where appropriate.
Applicant argues 35 USC §101 Rejection, starting pg. 6 of Remarks:

35 U.S.C. § 101 Rejection

The Office Action rejects claims 1-4, 6-10 and 14-19 under 35 U.S.C. § 101 as assertedly being directed to non-statutory subject mater. See Final Office Action, pp. 2-5. More particularly, the Final Office Action asserts that the claims are directed to an abstract idea without significantly more, including organizing human activity. “Specifically, it amounts to organizing which human has access to which piece of information and amounts to managing personal behavior or relationships or interactions between people.” Id. at pp. 2-3.

The 2014 Interim Guidance on Patent Subject Matter Eligibility, United States Patent and Trademark Office (December 16, 2014), provides a two-part analysis, after an initial step of determining whether the claim is directed to a processes, machine, manufacture or composition of matter, regarding how the Office determines whether a claim is directed toward section 101 patent-eligible subject matter (effectively a three- part analysis). Interim Eligibility Guidance, Federal Register/Vol. 79, No. 241/Tuesday, December 16, 2014, p. 74621. That is, after first determining the first step (Step 1) of whether the claim is to a process, machine, manufacture or composition of matter, one must perform a two part Alice analysis: (A) Determine whether the claim is directed to an abstract idea Step 2A, and (B) if an abstract idea is present in the claim, determine whether any element, or combination of elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B). See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S.Ct. 2347, 2357, 110 USPQ2d 1976, 1981 (2014). See also MPEP 2106(III).

The latest Office Guidelines are from the October, 2019 PEG, which have been incorporated into the latest version of the MPEP.

With regard to Step 1, section 101 of Title 35 provides as follows: “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.” Thus, under 35 U.S.C. § 101, there are four categories of subject matter eligible for patent protection: (1) processes; (2) machines; (3) manufactures; and (4) compositions of matter. Claims 1-4, 6-7 and 16-19 are directed to machines and manufactures, and claims 8-10 and 14-15 are directed to a process, and therefore all claims fall within 35 U.S.C. § 101.

According to the 2039 Revised Patent Subject Matter Eligibility Guidance, Step 2A is further divided into two prongs for determining whether a claim is directed to a judicial exception, including abstract ideas. In Prong One, it is determined whether the claim recites a judicial exception, and with regard to an abstract idea in particular, whether the claim recites subject matter from one of three groupings: (a) mathematical concepts, (b) certain methods of organizing human activity-fundamental economic principles or practices, and (c) mental processes. “Claims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas ....” See Federal Register / Vol. 84, No. 4/Monday, January 7, 2019/Notices, p. 53. If itis determined that the claim does recite a judicial exception, then the analysis proceeds to Prong Two of Step 2A. In Prong Two, it is determined whether the recited judicial exception (e.g., abstract idea) is integrated into a practical application of that judicial exception. Id.

“Managing personal behavior or relationships or interactions between people” includes “social activities, teaching, and following rules or instructions.” See, e.g., MPEP § 2106.04(a)(2), Subsection I. Applicant respectfully submits that the claims do not fall into any of these examples of managing personal behavior or relationships or interactions between people. Rather, the claims are directed to automatically determining the location of a record collection device, determining a corresponding location of a plurality of different locations where medical records for the individual are generated or stored, and receiving one or more medical records from the determined location after getting the approval from the individual to whom the records belong. Retrieving medical records in this controlled manner is not a social activity, a teaching activity or having people follow rules or instructions. Therefore, the claims do not recite at least one abstract idea based on organizing human activities under Prong One.

Receiving from an individual approval to request medical records from a location and sending in response to the individuals approval, a request to the location for records is managing personal behavior and following rules or instructions.   Transmitting records based on user input is also a business relation, giving the claims their broadest reasonable interpretation.  

Assuming arguendo that the claims recite at least one abstract idea, the question becomes whether that abstract idea is integrated into a practical application under Prong Two. “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” See Federal Register / Vol. 84, No. 4/Monday, January 7, 2019/Notices, p. 54 (emphasis added). In the present Application, claim 1, for example, integrates any potential abstract idea into at least the practical application of automatically determining the location of a record collection device and a corresponding location of a plurality of different locations where medical records for an individual are generated or stored, and receiving one or more medical records from the determined location after getting the approval from the individual to whom the records belong. This is specific application does not serve to monopolize a judicial exception.

Preemption is not a two-way test for eligibility.

Notably, whether these elements may be “well-understood, routine, conventional activity” may not be considered in determining whether a judicial exception is integrated  into the practical application. See Id., p. 55. Also, Applicant submits that whether a computer implemented process may be implemented by mental work does not factor into a determination of whether an alleged abstract idea is integrated into a practical application.

Further, one consideration indicative of an additional element integrating the judicial exception into a practical application is whether it reflects an improvement in the function of a computer, or an improvement to other technology or technical field. Id. In this context, the claimed process is an improvement to the field of medical record keeping. The Specification identifies the technical problem addressed by the claimed subject matter as the difficulty in consistently and reliably accessing medical records for a particular patient fragmented across multiple medical facilities. For example, the Specification states:


Extraction and normalization of health information from medical records is complex and time-consuming. Format and source type vary widely, and many private practices have yet to adopt electronic records. This challenge limits access to health data for patients, clinicians, and researchers. Current methods to interpret and normalize various data sources require specialized adapters for each data source format, which is not scalable. Lack of a scalable data interpretation mechanism makes it difficult to utilize them across care settings and has made precision health and integrated data tools difficult to deploy and develop.


See para [0004] (emphasis added). See also para.[0002] (“Health information such as medical records typically resides in many different locations rather than in a single, easily-accessible centralized location. This fragmentation of health information can have serious negative consequences. For example, fragmentation of health information across different care settings and between specialties limits the use of prior medical history in clinical decisions. Additionally, health information from home or primary care settings are not readily available in hospital and acute settings, such as during an emergency situation.”) (emphasis added); para. [0003] (“Relying on the patient or caregiver’s memory results in records being inaccurate or incomplete, especially for patients with complex diseases or comorbidities.”) (emphasis added).

The technical problem is addressed by enabling the patient’s to access medical records based on their location and proximity to their stored records: “Applicant has recognized and appreciated that it would be beneficial to provide a system that automatically requests and obtains medical records based on a determined location of the user. The system utilizes a medical record collection device such as a smartphone or a wearable device. The record collection device automatically detects the location of the individual and determines that the location corresponds to a location where a medical record may be generated or stored.” See para. [0030] (emphasis added). Therefore, claim 1 clearly reflects an improvement to other technology or technical field, indicating that any judicial exception is integrated into a practical application.

Accordingly, Applicant respectfully submits that the claims satisfy Prongs One and Two in Step 2A of the analysis as set forth 20/9 Revised Patent Subject Matter Eligibility Guidance. Therefore, the first part of the Alice analysis is satisfied, and the second part need not be addressed.

While the claimed method may mitigate negative consequences of health records not being readily available, the claims do not recite an improvement in computer technology itself.  Determining a location by using a smartphone, for example, is using existing technology for a judicial exception, and not improving the technology itself.

However, assuming arguendo that Step 2A has not been satisfied, Applicant proceeds to apply the second part of the A/ice analysis (Step 2B). In accordance with Step 2B, Applicant submits that various elements in the claims are sufficient to ensure that the claims amount to significantly more than the abstract idea itself, particularly in that the claims as a whole is for a particular application of the asserted abstract idea. See, e.g., Federal Register/Vol. 84, No. 4/Monday, January 7, 2019/Notices, p. 56 (“[I]f a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (7.e., whether the additional elements amount to significantly more than the exception itself.”).

For example, claim 1 recites inter alia a location module configured to detect a location of the device; and a processor configured to: (1) automatically determine that the detected location corresponds to a location of the plurality of different locations where medical records for the individual are generated or stored; (ii) receive, from the individual via the user interface, approval to request one or more of the medical records from the determined location; (ii1) send, in response to the individual’s approval, a request to the determined location for the one or more of the medical records; and (iv) receive, in response to the request, the one or more of the medical records from the determined location. Applicant submits that such improvements amount to “significantly more” than the assertedly abstract idea itself, transforming the abstract idea into a patent- eligible application. See, e.g., Alice Corp., 1348S. Ct. at 2357, 110 USPQ2d at 1981 (Syllabus at 3, Slip Op. at 15).

Accordingly, even assuming elements may involve abstract ideas, the claims are still directed to patent eligible subject matter since they amount to significantly more than the abstract idea itself. That is, due to application of the inventive concept, Applicant submits that the claims satisfy the second stage of the Alice Corp. test, and that the claims amount to significantly more than the abstract idea itself.

The location module is recited at a high level of generality.  Also, use of a smartphone to determine a location is using existing generic computer technology for a judicial exception, which is not enough.

Notably, the “inventive concept” that transforms the abstract idea into a patent- eligible invention “may arise in one or more of the individual claim limitations or in the ordered combination of the limitations,” as discussed above. See BASCOM, at p. 13 (citing Alice, 134 8S. Ct. at 2355) (emphasis added). In addition, as discussed above in the analysis under Prong Two of revised Step 2A, the claim features recite improvements in other technology or technical field, as discussed above. Again, such improvements constitute improvements in other technology or technical field (radiation therapy), as well as amount to “significantly more” than the assertedly abstract idea itself, transforming the abstract idea into a patent-eligible application. See, e.g., Alice, 134 S. Ct. at 2357, 110 USPQ2d at 1981 (Syllabus at 3, Slip Op. at 15). See also BASCOM, p. 17 (Thus, construed in favor of the nonmovant —BASCOM— the claims are ‘more than a drafting effort designed to monopolize the [abstract idea].’ Alice, 134 S.Ct. at 2357. Instead, the claims may be read to “improve[] an existing technological process.” Id. at 2358 (discussing the claims in Diehr, 450 U.S. 175).”). Accordingly, even assuming the claims are directed to abstract ideas, they still include patent eligible subject matter since they recite improvements to a technical field in accordance with the Alice analysis.

A combination of abstract elements is still abstract.  Consideration is given to “additional element(s)” that are themselves not abstract.  Use of generic computers or machines are not enough to make abstract claims statutory.

For at least the reasons set forth above, Applicant submits that the second part of the Alice test is also not satisfied, and therefore respectfully request withdrawal of the rejection of the pending claims under 35 U.S.C. § 101.

The rejection is respectfully maintained but modified for the claim amendments.

Applicant argues 35 USC §102 Rejection, starting pg. 12 of Remarks:

35 U.S.C. § 102 Rejection

Claims 1, 7-10 and18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ofin (U.S. Patent App. Pub. No. 2017/0169170). See Final Office Action, p. 6. Applicant respectfully traverses the rejection at least for the reasons discussed below. Applicant’s silence on certain aspects of the rejections is by no means a concession as to their propriety.

Claim 1

Without acquiescing to the grounds of rejects, Applicant has revised claim 1 inter alia to recite that the medical records for the individual are generated or stored at a plurality of different locations, respectively, and that the processor is configured to: (1) automatically determine that the detected location corresponds to a location of the plurality of different locations where medical records for the individual are generated or stored; (11) receive, from the individual via the user interface, approval to request one or more of the medical records from the determined location; (i111) send, in response to the individual’s approval, a request to the determined location for the one or more of the medical records; and (iv) receive, in response to the request, the one or more of the medical records from the determined location.

In comparison, Orin discloses storing medical records of patients in electronic health record (EHR) database 240. Further, there is no disclosure of detecting a location of the device (assertedly the mobile device 220) and automatically determining that the detected location corresponds to a location of the EHR database 240, which is where medical records for the individual would be “generated or stored.” Rather, the mobile device 220 determines proximity to locations of beacon devices 210, which are associated with the patient locations: “The mobile device 220 can include a location- based clinical information access (LBCIA) application 120 (shown in FIG. 1C) configured to access and display clinical information for patients associated with beacon devices 210 in proximity to the mobile device 220.” See para. [0056] (emphasis added). “Each beacon device 210 can be assigned to a respective patient.” See para. [0058]. The beacon devices do not generate or store medical records for the patients, and even if they did (e.g., assuming arguendo that a beacon ID discloses a medical record, which it does not), such medical records would be stored at only the one location (the location of the beacon device 210) and not at a plurality of different locations, as recited in claim 1.

From Applicant’s argument above…
>>”Further, there is no disclosure of detecting a location of the device (assertedly the mobile device 220) and automatically determining that the detected location corresponds to a location of the EHR database 240, which is where medical records for the individual would be “generated or stored.””<<

Otin also teaches:
Clients and servers on the same network (e.g. private network)…
“Although FIG. 1A shows a network 104 between the clients 102 and the servers 106, the clients 102 and the servers 106 may be on the same network 104. In some embodiments, there are multiple networks 104 between the clients 102 and the servers 106. In one of these embodiments, a network 104′ (not shown) may be a private network and a network 104 may be a public network. In another of these embodiments, a network 104 may be a private network and a network 104′ a public network. In still another of these embodiments, networks 104 and 104′ may both be private networks.” [0021]

Fig. 1, ref. 104 network may be a PAN or LAN, both of which would provide the server and client devices in a detected location that corresponds to a location of the EHR database…
“The network 104 may be any type and/or form of network. The geographical scope of the network 104 may vary widely and the network 104 can be a body area network (BAN), a personal area network (PAN), a local-area network (LAN), e.g. Intranet, a metropolitan area network (MAN), a wide area network (WAN), or the Internet…” [0023]

From Applicant’s argument above…
“”>>Rather, the mobile device 220 determines proximity to locations of beacon devices 210, which are associated with the patient locations:..”<<

Location information can also be from GPS…
“…With regard to location information, the LBCIA application 120 may obtain such information from a global positioning system (GPS) application in the mobile device 220 or may prompt the user of the mobile device 220 to enter a specific location within the health facility (such as a specific room). The LBCIA application 120 may then cause the mobile device 220 to send the location information to the back-end system 230 within the request for patient identification information or separately. The mobile device 220 may send request for patient information over a secure tunnel to the back-end system 230.” [0073]

From Applicant’s argument above…
>>“The beacon devices do not generate or store medical records for the patients, and even if they did (e.g., assuming arguendo that a beacon ID discloses a medical record, which it does not), such medical records would be stored at only the one location (the location of the beacon device 210) and not at a plurality of different locations, as recited in claim 1.”<<

From Claim 8…
“automatically determining, by a processor of the record collection device, that the location corresponds to a location of the plurality of different locations where the medical records for the individual are generated or stored;”

The claim does not recite a device that generates or stores medical records, therefore any location with medical records would read on this limitation.

The claim also recites “corresponds to a location of the plurality of different locations…” therefore only one location is being determined.  

Regarding plurality of locations, the system can include other facility information (patient location, medical facility used by the patient)…
“Referring again to FIG. 2A, the back-end system 230 may include one or more computer servers, a database, or a combination thereof. The back-end system 230 can store data indicative of patient information, such as the patient name, patient photo, patient ID (such as the medical record number or ID of the patient), patient location, a medical facility (such a hospital, medical lab, or other medical services facility) used by the patient, or a combination thereof. The patient ID can include a medical record number (MRN) or medical record ID of a medical record of the patient stored in the HER database 240. When a beacon device 210 is assigned to the patient, the back-end system 230 stores the beacon ID of that beacon device 210 in association with the patient's information. For example, the back-end system 230 can maintain one or more data structures (such as a table, linked list, tree or other data structure) mapping patient information to the beacon ID of the beacon device assigned to the patient.” [0061]

Therefore the above teaches patient location and the medical facility a patient used.

Interestingly, the prior art also teaches…
“…The patient's clinical information can include indications of present and previous medical conditions of the patient and previous diagnoses. The clinical information can include indications of previous patient's visits to a doctor's office or a medical facility (such as indications of date, location and/or medical doctor or practitioner for each visit), patient's reasons for the visits (such as patient's complaints), and the diagnosis made at each visit….” [0070]

Therefore the prior art keeps track of patients use and location of previous visits to medical facilities.

For anticipation, there must be no difference between the claimed invention and the reference disclosure, as viewed by a person of ordinary skill in the field of the invention. See, e.g., Scripps Clinic & Res. Found. v. Genentech, Inc., 927 F.2d 1565, 18 USPQ2d 1001 (Fed. Cir. 1991). Accordingly, Applicant respectfully submits that Otin does not disclose each and every element of claim 1, and thus the rejection of claim 1 as being anticipated by Ofin under 35 U.S.C. § 102(a)(1) should be withdrawn.

Respectfully, the prior art of Otin teaches tracking patients location with either beacons or GPS.  This would allow them to track patients location at medical facilities, which they seem to be doing.  The records themselves can be stored either using a PAN or LAN network, which would provide a location that corresponds to the location of the individual.  The term “corresponds” is itself broad and there is no basis claimed or taught for what this exactly means.


Claim 8

Applicant respectfully that Otin does not disclose each and every element of independent claim 8 at least of substantially the same reasons set forth with regard to claim 1, and thus the rejection of claim 8 as being anticipated by Ofin under 35 U.S.C. § 102(a)(1) should be withdrawn.

Rejections to claims 1 and 8 have been amended based on the claim amendments.

Claims 7, 9, 10 and 18

Applicant respectfully traverses the rejection of claims 7, 9, 10 and 18, and submits that these claims are allowable over the applied art at least because they ultimately depend from independent claims 1 and 8, respectively, which has been shown to be allowable, as well as in view of their additional recitations. Thus, withdrawal of the rejection of claims 2, 3, 17 is respectfully requested.

The rejection is respectfully maintained but modified for the claim amendments.

Rejections under 35 U.S.C. § 103

Applicant has reviewed the rejections under 35 U.S.C. § 103. While Applicant certainly does not agree with these rejections, the claims rejected for obviousness depend variously from independent claims 1 and 8, and are patentable for at least the same reasons as claims 1 and 8 presented above, and in view of their additionally recited subject matter. 

The rejection is respectfully maintained but modified for the claim amendments.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, 10, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4, 6-8, 10, and 14-19 are directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 8 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.  Claim 8 recites the limitations of:
A method for obtaining an individual’s medical records, generated or stored at a plurality of different locations, respectively using a record collection device, the method comprising: 
automatically detecting, via the record collection device, a location of the individual;
automatically determining, by a processor of the record collection device, that the location corresponds to a location of the plurality of different locations where the medical records for the individual are generated or stored;
receiving, from the individual, approval to request one or more of the medical records from the determined location;
sending, in response to the individual’s approval, a request to the determined location for the one or more of the medical records;
receiving, in response to the request, the one or more of the medical records from the determined location; and
in response to input from the individual, transmitting one or more prior medical records of the individual to the determined location.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as managing personal behavior such as following rules or instructions (e.g. receiving from an individual approval to request medical records, therefore requiring individual approval for records, and sending record in response to approval), and business relations (in response to input from an individual, transmitting medical records to a determined location, therefore relationship between an individual and record [medical service] transmitter).  Accordingly, the claim recites an abstract idea.  Claim 1  is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: record collection device, user interface, location module, processor (Claim 1); record collection device, processor (Claim 8).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The record collection device could be a smartphone or computer (para. [0064]) of the disclosure.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 8 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving sending (transmitting), and storing are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1 and 8 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-4, 6, 7, 10, and 14-19 further define the abstract idea that is present in their respective independent claims 1 and 8 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Claim 2 recites “a form generator” to generate a release form or authorization form, which is just software to create a legal document, itself abstract under legal interaction.  Claim 3 recites a microphone, which is generic hardware for recording data and does not provide an “additional element.”  Claims 6 and 7 are themselves abstract (Claim 6) and insignificant extra solution activity (claims 6 and 7, send an authorization request, communication with a  database).  Claims 10, 14-16, and 18-19 are themselves abstract or insignificant extra solution activity (claim 10 and 18, sending medical record).  Claim 17 is “using an NPL-based classifier, which is recited at a high level of generality and where using existing technology is not enough.  Therefore, the claims 2-4, 6, 7, 10, and 14-19 are directed to an abstract idea.  Thus, the claims 1-4, 6-8, 10, and 14-19 are not patent-eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 10, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 has “automatically detecting… a location of the individual; automatically determining… that the location corresponds to a location… where the medical records for the individual are generated or stored;… ” and “sending… a request to the determined location…; and receiving… in response to the request, the one or more medical records from the determined location;…” where receiving and sending are indefinite since the individual is at (corresponds to) the determined location of the records.  Claim 1 has a similar problem.  For examination purposes, the claims are interpreted as only requiring accessing an individual’s medical records that are at their location.
The term “complex” in claim 17 is a relative term which renders the claim indefinite. The term “complex” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Complex is interpreted to mean any clinical or medical term.
Claims 2-4, 6, 7, 10, and 14-19 are further rejected as they depend from their respective independent claim.
	
	
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-8, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2017/0169170 to Otin in view of Pub. No. US 2011/0231209 to Maresh.
Regarding claim 1
A record collection device configured to collect medical records for an individual generated or stored at a plurality of different locations, respectively, the device comprising:

a user interface configured to receive input from the individual;

Otin teaches:

Fig. 3A smartphone with screen (user interface) for input…


    PNG
    media_image1.png
    486
    342
    media_image1.png
    Greyscale


a location module configured to detect a location of the device; and

Example of GPS application (module) for location…
“With regard to location information, the LBCIA application 120 may obtain such information from a global positioning system (GPS) application in the mobile device 220 or may prompt the user of the mobile device 220 to enter a specific location within the health facility (such as a specific room). The LBCIA application 120 may then cause the mobile device 220 to send the location information to the back-end system 230 within the request for patient identification information or separately. The mobile device 220 may send request for patient information over a secure tunnel to the back-end system 230.” [0073]

a processor configured to: 

Smartphone (therefore processor)…
“While the systems, methods and computer-readable media described in this disclosure employ beacon devices, other tag devices (or tag technologies) such as near field communication (NFC) tags, radio frequency identification (RFID) tags, or other tag devices known in the art can be employed. For example, mobile devices, such as smartphones, tablets, laptops, etc., can include NFC readers (or NFC chips) integrated therein. Also, mobile devices can include RFID readers. In some embodiments, external NFC or RFID readers can be attached to a mobile device that has no internal NFC or RFID reading capabilities. The LBCIA can cause a mobile device on which it is running to receive an identifier (ID) from a NFC tag (or a RFID tag) associated with a patient. The LBCIA can send a first request, via the mobile device to the back-end system, for a patient identifier (patient ID) of a patient associated with the tag device (e.g., NFC tag or RFID tag) based on the ID received from the tag device.” [0008] Inherent with smartphones, tablets, laptops is processor.

(i) automatically determine that the detected location corresponds to a location of the plurality of different locations where medical records for the individual are generated or stored; 

{
From Applicant’s disclosure on “corresponds”…
“The present disclosure is directed to inventive methods and systems for obtaining, sharing, and/or analyzing medical records. Various embodiments and implementations herein are directed to a system that obtains an individual's medical records using a location-aware medical record collection device such as a smartphone or a wearable device. The record collection device automatically detects the location of the individual and determines that the location corresponds to a location where a medical record may be generated or stored. Upon approval from the user, the record collection device sends a request to the determined location for the individual's medical record. The record collection device may also record conversations with the health care professional. The record collection device may also send one or more of the individual's medical records to the location, thereby enabling sharing of important medical information.” [0006]
There is no definition of “corresponds” in the disclosure.  The above indicates an individual “corresponds” to a location of where a medical record is generated or stored, yet it also teaches the record collection device (e.g. smartphone) can request or send the record to the determined location. 

Therefore, “corresponds” is interpreted as some undefined distance that an individual is relative to medical records.
}

Example of mobile device (record collection device) using GPS (therefore automatically detecting) a user…
“Responsive to receiving the beacon ID, the LBCIA application 120 can send a request for patient identification information to the back-end system 230. Sending the request for patient identification information may include the mobile device 220 forwarding the beacon ID to the back-end system 230. Sending the request for patient identification information may including LBCIA application 120 generating the request and causing the mobile device 220 to send the request to the back-end system 230. The request can include the beacon ID of the detected beacon device 210, information indicative of the health facility associated with the mobile device 220 (or providing service to the patient), information indicative of the location of the mobile device 220, information identifying the mobile device 220 (or the user thereof), or a combination thereof. With regard to location information, the LBCIA application 120 may obtain such information from a global positioning system (GPS) application in the mobile device 220 or may prompt the user of the mobile device 220 to enter a specific location within the health facility (such as a specific room). The LBCIA application 120 may then cause the mobile device 220 to send the location information to the back-end system 230 within the request for patient identification information or separately. The mobile device 220 may send request for patient information over a secure tunnel to the back-end system 230.” [0073]

Where health records and clinical information (medical records) are in proximity to (corresponds) the mobile device…
“FIG. 2A is a diagram depicting a medical data management and access environment 200 for location-based access of clinical data. In brief overview, the medical data management and access environment 200 can include a plurality of beacon devices 210, a back-end system 230, an electronic health record (EHR) system 240, and a mobile device 220 communicatively coupled to the back-end system 230 and the EHR system 240. The mobile device 220 can include a location-based clinical information access (LBCIA) application 120 (shown in FIG. 1C) configured to access and display clinical information for patients associated with beacon devices 210 in proximity to the mobile device 220. The LBCIA application 120 can include a user interface 125 for displaying patient information responsive to detected beacon devices 210. The back-end system 230 can include a database storing, for each patient of a plurality of patients, data mapping the patient ID for that patient to a beacon ID of a beacon device assigned to (or associated with) that patient.” [0056]
	
Example of clinical information at doctor’s office or medical facility, with location data (therefore plurality of different locations)…
“…The patient's clinical information can include indications of present and previous medical conditions of the patient and previous diagnoses. The clinical information can include indications of previous patient's visits to a doctor's office or a medical facility (such as indications of date, location and/or medical doctor or practitioner for each visit), patient's reasons for the visits (such as patient's complaints), and the diagnosis made at each visit…” [0070]

Where information is available from GPS…
“… the LBCIA application 120 may obtain such information from a global positioning system (GPS) application in the mobile device 220….” [0073]

(ii) receive, from the individual via the user interface, approval to request one or more of the medical records from the determined location; 

User clicking on photo, name, ID, or separate icon (receiving approval to request document or content stored by (determined) EHR system (medical records)…
“The user interface 125 can include an actionable item to trigger or initiate a request for additional clinical information of the patient from the EHR system 240. For instance, upon a user of the mobile device 220 clicking (or touching in the case of a touch screen) on the patient's photo, patient's name, patient's ID, or a separate icon (not shown in FIGS. 3A-3C), the user interface 125 can display a list of documents or content items stored by the EHR system 240 as part of the patient's medical record. The content items (or documents) can include patient's clinical information indicative of medical (or lab) test results, medical imaging data, medical diagnosis, prescribed medications, medical surgeries, or a combination thereof. The user of the mobile device 220 can select one or more content items (or documents), and, in response, the LBCIA application 120 can send a request for such content item(s) (or document(s)) to the EHR system 240. The LBCIA application 120 (or the mobile device 220) can receive the list of content items (or documents) as part of the response to the request for patient's clinical information previously sent to the EHR system 240. The request for the content item(s) (or document(s)) can include the beacon ID (or patient ID) and an indication of the selected content item(S) (or document(s)). The EHR system 240 can retrieve the selected content item(s) and send them back to the mobile device 220. In response to receiving the content item(s), the LBCIA application 120 can cause the mobile device 220 to display the content item(s).” [0081]

(iii) send, in response to the individual’ approval, a request to the determined location for the one or more of the medical records; 

Fig. 2A teaches sending request…


    PNG
    media_image2.png
    302
    527
    media_image2.png
    Greyscale


(iv) receive, in response to the request, the one or more of the medical records from the determined location, and 

Fig. 2A teaches receiving patient information (medical record) from EHR Database.

(v) in response to input from the individual, transmit one or more prior medical records of the individual to the determined location.

Example of clinical information (records) with previous (therefore prior records) of medical conditions and diagnoses, where such information comes from previous visits to doctor’s office or medical facility, and where location information is provided…
“Referring back to FIG. 2A, the electronic health record (EHR) database 240 can be a database storing patients health and medical information. The EHR database 240 can be configured to maintain a health record for each patient. A patient's health record can include information such as, a patient ID (such as health record number, a social security number, or an identification card number), a patient profile, patient clinical information, medications, allergies, vital signs, medical tests, or a combination thereof. A patient profile can include information indicative of the name, age (or date of birth), gender, marital status, ethnicity (or race), or occupation of the patient. The patient profile can include a photo of the patient. The patient's clinical information can include indications of present and previous medical conditions of the patient and previous diagnoses. The clinical information can include indications of previous patient's visits to a doctor's office or a medical facility (such as indications of date, location and/or medical doctor or practitioner for each visit), patient's reasons for the visits (such as patient's complaints), and the diagnosis made at each visit. The clinical information can include patient's complaints (such as a patient's inquiry performed by a nurse or other medical practitioner) with respect to a current visit. The medications information can include a list of medications currently consumed by the patient, a list of medications previously consumed by the patient or a combination thereof. In some implementations, the medication information can include indications of any medical devices used by the patient. The allergies information can include a list of allergies (such as drug allergies, food allergies, latex allergy, pollen energy or any other allergy) that the patient is suffering from. The vital signs information can include vital signs measurements taken during a previous or current visits of the patient to a doctor's office or a medical facility. The vital signs information can include indications of the date, location and measurement values associated with each set of vital signs measurements (such as body temperature, heart rate, pulse rate, blood pressure, respiratory rate and/or oxygen level in blood). In some implementations, the vital signs information can further include patient's weight measurements. The medical tests information can include indications of medical tests (such as blood tests, urine test, biopsies, medical imaging tests, mental health tests, hearing tests, visual tests, or any other medical tests) performed on the patient, the respective dates, the entities that requested the tests, the entities that performed the tests, the test results (or test status) or a combination thereof.” [0070]

Transmitting
Otin teaches send/receive medical records at a determined location.  They also teach other doctors’ offices and medical facilities.  They do not teach transfer medical records to a determined location from such offices or facilities

Maresh et al. also in the business of medical records teaches:

Transfer to a destination (therefore determined) medical facility…
“In one embodiment, a method of electronically transferring medical files from a source medical facility to a destination medical facility comprises receiving a request to transfer at least one medical file from the source medical facility, wherein the request comprises at least patient information, and a first encryption key for establishing a secure network connection; establishing and/or accessing a secure network connection between the source medical facility and the destination medical facility with coordinated encryption keys and/or paired keys; receiving the at least one medical file from a source database for medical files; transferring the at least one medical file over the secure network connection to the destination medical facility; terminating the secure network connection after said transferring. The method of electronically transferring medical files can also comprise modifying a header portion of the at least one medical file to remove a first patient identification and replace the first patient identification with a second patient identification, wherein the first patient identification is assigned by the source medical facility and the second patient identification is assigned by the destination medical facility. The method of electronically transferring medical files can also comprise modifying the header portion of the at least one medical file to remove a first accession number and replace the first accession number with a second accession number, wherein the first accession number is assigned by the source medical facility and the second accession number is assigned by the destination medical facility; and storing the at least one medical file in a storage database for medical files. The method of electronically transferring medical files can also comprise inserting in the header portion a first accession number to substitute a second accession number existing in the header portion; and storing the at least one medical file in a storage database for medical files. In certain embodiments, the coordinated encryption keys and/or paired keys can be the first encryption key and a second encryption key, wherein the first encryption key is received by the destination facility and the second encryption key is received by the source medical facility.” [0007]

Example of transmit…
“In other embodiments, the source database is a picture archiving and communication systems (PACS) and/or an image server in the above method of electronically transferring medical files, for example, image files. In the above method of electronically transferring medical files, the source database can also be a radiology information system, wherein the sending further comprises creating an Observation/Results Message (OBX), and/or equivalent message or system communication, or the like, to transmit the medical file, for example, medical report files, from the radiology information system. In the above method of electronically transferring medical files, for example, image files, the storage database can be a PACS and/or an image server. In the above method of electronically transferring medical files, for example, medical report files, the storage database can be a radiology information system, wherein the storing further comprises receiving an OBX, and/or equivalent message or system communication, or the like, to store the medical file in the radiology information system.” [0008]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Otin the ability to transmit records as taught by Maresh since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Otin who teaches the ability of disparate located medical facilities records at a different determined location.  

Regarding claim 2
The device of claim 1, further comprising a form generator configured to generate a release form or authorization form for the medical records, wherein the sent request comprises the generated form.

The combined references teach medical records.  They do not teach release or authorization form information.

Maresh also in the business of medical records teaches:

Attach or link release form and view (therefore generate) release form…
“The HIPAA release form database 136 is configured to receive and store HIPAA release forms from the main server system. In one embodiment, the transfer module 126 verifies that that a patient HIPAA release form is stored in the HIPAA release form database 136 to determine whether the transfer module 126 is authorized to transfer related medical records to another medical facility. In other embodiments, the main server system 110 is configured to search the HIPAA release form database 140 before displaying a request for medical files on a film librarian interface 120. In certain embodiments, the main server system 110 is configured to attach or link the appropriate HIPAA release form, located within the HIPAA release form database 140, to the request for medical fles so as to allow a film librarian to view the release form while reviewing the request for medical files. In other embodiments, a film librarian interface 120 is configured to allow a film librarian to search the HIPAA release form database 136, 140 to determine whether the film librarian is authorized to transfer a medical file to destination medical facility. In certain embodiments, the client server system is configured to allow a medical professional to search and/or retrieve data from the HIPAA release form database 136, 140. In certain embodiments, a medical facility key obtainable from the main server system 110 is necessary in order to gain access and the ability to search and/or retrieve data from the HIPAA release system 136, 140. In certain embodiments, the transaction history database 126 and the HIPAA release form database 136, 140 are different tables within the same database.” [0061]

Generate requests for medical files, which includes release forms …
“A kiosk system 108, or a plurality of kiosks, connects to the network 210 to communicate with the main server system 110, and to allow patients to interact with the main server 110. In certain embodiments, the kiosk system 108 or like systems can be configured, for example, to allow patients to generate requests for medical files to be transferred from one medical facility/medical professional to another medical facility/medical professional, and/or allow patients to provide approval for transferring medical files from one medical facility/medical professional to another medical facility/medical professional. For example, the kiosks 108 allow patients to submit to the main server system 110 HIPAA (Health Insurance Portability and Accountability Act) release forms, which are necessary to allow one medical facility to release medical records to another medical facility. The main server system 110 is configured to connect to the kiosk 108 to receive HIPAA release forms and store the forms in the HIPAA release form database 140 located in the main server system 110. The main server system is configured to verify the receipt of an executed HIPAA release form before releasing medical files, and, in certain embodiments, the main server system 110 is configured to send a copy of the HIPAA release form to the source medical facility such that copy of the form can be stored in the HIPAA release form database 136 at the source medical facility. In certain embodiments, the main server system 110 is configured to transfer an executed HIPAA release form to a destination medical facility for storage.” [0064]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to provide a release or authorization form as taught by Maresh since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Maresh who teaches the need to comply with HIPAA guidelines.

Regarding claim 6
The device of claim 1, wherein the processor is further configured to send an authorization request to the individual, wherein the authorization request seeks approval to request the medical record from the determined location.

The combined references teach medical records.  They do not teach approval to request records.

Maresh also in the business of medical records teaches:

Maresh et al. teaches:
Kiosks allow patients to submit to main server release forms from a medical facility (determined location)…
“A kiosk system 108, or a plurality of kiosks, connects to the network 210 to communicate with the main server system 110, and to allow patients to interact with the main server 110. In certain embodiments, the kiosk system 108 or like systems can be configured, for example, to allow patients to generate requests for medical files to be transferred from one medical facility/medical professional to another medical facility/medical professional, and/or allow patients to provide approval for transferring medical files from one medical facility/medical professional to another medical facility/medical professional. For example, the kiosks 108 allow patients to submit to the main server system 110 HIPAA (Health Insurance Portability and Accountability Act) release forms, which are necessary to allow one medical facility to release medical records to another medical facility. The main server system 110 is configured to connect to the kiosk 108 to receive HIPAA release forms and store the forms in the HIPAA release form database 140 located in the main server system 110. The main server system is configured to verify the receipt of an executed HIPAA release form before releasing medical files, and, in certain embodiments, the main server system 110 is configured to send a copy of the HIPAA release form to the source medical facility such that copy of the form can be stored in the HIPAA release form database 136 at the source medical facility. In certain embodiments, the main server system 110 is configured to transfer an executed HIPAA release form to a destination medical facility for storage.” [0064]

Authorization to release…
“Generally, the kiosk system 108 comprises a computer having memory and a storage medium, a display, a keyboard, and a network connection. In certain embodiments, the kiosk system 108 comprises a scanner for scanning and creating a digital file of HIPAA release forms received from patients. In other embodiments, the kiosk system 108 comprises an input device configured to allow patients to write and input their signature into the kiosk system 108 thereby providing authorization to release their medical files. In other embodiments, the kiosk system 108 comprises a camera for obtaining a digital image of a patient using the kiosk system 108 thereby allowing for visual verification of the patient that is releasing medical files to another medical facility. In certain embodiments, the kiosk 108 is a home computer, personal computer, handheld device, or other user access point.” [0065]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to approve requested records as taught by Maresh since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Maresh who teaches the need to comply with HIPAA guidelines.

Regarding claim 7
The device of claim 1, wherein the device is in communication with a database comprising information about the plurality of different locations where records are generated or stored.

Otin teaches:
Example of information about cloud, off-site, etc. areas of servers where records could be stored…
“The cloud 108 may be public, private, or hybrid. Public clouds may include public servers 106 that are maintained by third parties to the clients 102 or the owners of the clients. The servers 106 may be located off-site in remote geographical locations as disclosed above or otherwise. Public clouds may be connected to the servers 106 over a public network. Private clouds may include private servers 106 that are physically maintained by clients 102 or owners of clients. Private clouds may be connected to the servers 106 over a private network 104. Hybrid clouds 108 may include both the private and public networks 104 and servers 106.” [0030]

Regarding claim 8
A method for obtaining an individual’s medical records, generated or stored at a plurality of different locations, respectively using a record collection device, the method comprising: 
automatically detecting, via the record collection device, a location of the individual;

Otin teaches:
Example of mobile device (record collection device) using GPS (therefore automatically detecting) a user…
“Responsive to receiving the beacon ID, the LBCIA application 120 can send a request for patient identification information to the back-end system 230. Sending the request for patient identification information may include the mobile device 220 forwarding the beacon ID to the back-end system 230. Sending the request for patient identification information may including LBCIA application 120 generating the request and causing the mobile device 220 to send the request to the back-end system 230. The request can include the beacon ID of the detected beacon device 210, information indicative of the health facility associated with the mobile device 220 (or providing service to the patient), information indicative of the location of the mobile device 220, information identifying the mobile device 220 (or the user thereof), or a combination thereof. With regard to location information, the LBCIA application 120 may obtain such information from a global positioning system (GPS) application in the mobile device 220 or may prompt the user of the mobile device 220 to enter a specific location within the health facility (such as a specific room). The LBCIA application 120 may then cause the mobile device 220 to send the location information to the back-end system 230 within the request for patient identification information or separately. The mobile device 220 may send request for patient information over a secure tunnel to the back-end system 230.” [0073]

automatically determining, by a processor of the record collection device, that the location corresponds to a location of the plurality of different locations where the medical records for the individual are generated or stored;

{
From Applicant’s disclosure on “corresponds”…
“The present disclosure is directed to inventive methods and systems for obtaining, sharing, and/or analyzing medical records. Various embodiments and implementations herein are directed to a system that obtains an individual's medical records using a location-aware medical record collection device such as a smartphone or a wearable device. The record collection device automatically detects the location of the individual and determines that the location corresponds to a location where a medical record may be generated or stored. Upon approval from the user, the record collection device sends a request to the determined location for the individual's medical record. The record collection device may also record conversations with the health care professional. The record collection device may also send one or more of the individual's medical records to the location, thereby enabling sharing of important medical information.” [0006]
There is no definition of “corresponds” in the disclosure.  The above indicates an individual “corresponds” to a location of where a medical record is generated or stored, yet it also teaches the record collection device (e.g. smartphone) can request or send the record to the determined location. 

Therefore, “corresponds” is interpreted as some undefined distance that an individual is relative to medical records.
}

Where health records and clinical information (medical records) are in proximity to (corresponds) the mobile device…
“FIG. 2A is a diagram depicting a medical data management and access environment 200 for location-based access of clinical data. In brief overview, the medical data management and access environment 200 can include a plurality of beacon devices 210, a back-end system 230, an electronic health record (EHR) system 240, and a mobile device 220 communicatively coupled to the back-end system 230 and the EHR system 240. The mobile device 220 can include a location-based clinical information access (LBCIA) application 120 (shown in FIG. 1C) configured to access and display clinical information for patients associated with beacon devices 210 in proximity to the mobile device 220. The LBCIA application 120 can include a user interface 125 for displaying patient information responsive to detected beacon devices 210. The back-end system 230 can include a database storing, for each patient of a plurality of patients, data mapping the patient ID for that patient to a beacon ID of a beacon device assigned to (or associated with) that patient.” [0056]
	
Example of clinical information at doctor’s office or medical facility, with location data (therefore plurality of different locations)…
“…The patient's clinical information can include indications of present and previous medical conditions of the patient and previous diagnoses. The clinical information can include indications of previous patient's visits to a doctor's office or a medical facility (such as indications of date, location and/or medical doctor or practitioner for each visit), patient's reasons for the visits (such as patient's complaints), and the diagnosis made at each visit…” [0070]

Where information is available from GPS…
“… the LBCIA application 120 may obtain such information from a global positioning system (GPS) application in the mobile device 220….” [0073]

receiving, from the individual, approval to request one or more of the medical records from the determined location;

User clicking on photo, name, ID, or separate icon (receiving approval to request document or content stored by (determined) EHR system (medical records)…
“The user interface 125 can include an actionable item to trigger or initiate a request for additional clinical information of the patient from the EHR system 240. For instance, upon a user of the mobile device 220 clicking (or touching in the case of a touch screen) on the patient's photo, patient's name, patient's ID, or a separate icon (not shown in FIGS. 3A-3C), the user interface 125 can display a list of documents or content items stored by the EHR system 240 as part of the patient's medical record. The content items (or documents) can include patient's clinical information indicative of medical (or lab) test results, medical imaging data, medical diagnosis, prescribed medications, medical surgeries, or a combination thereof. The user of the mobile device 220 can select one or more content items (or documents), and, in response, the LBCIA application 120 can send a request for such content item(s) (or document(s)) to the EHR system 240. The LBCIA application 120 (or the mobile device 220) can receive the list of content items (or documents) as part of the response to the request for patient's clinical information previously sent to the EHR system 240. The request for the content item(s) (or document(s)) can include the beacon ID (or patient ID) and an indication of the selected content item(S) (or document(s)). The EHR system 240 can retrieve the selected content item(s) and send them back to the mobile device 220. In response to receiving the content item(s), the LBCIA application 120 can cause the mobile device 220 to display the content item(s).” [0081]

sending, in response to the individual’s approval, a request to the determined location for the one or more of the medical records;

Fig. 2A teaches sending request…


    PNG
    media_image2.png
    302
    527
    media_image2.png
    Greyscale



receiving, in response to the request, the one or more of the medical records from the determined location; and

Fig. 2A teaches receiving patient information (medical record) from EHR Database.

in response to input from the individual, transmitting one or more prior medical records of the individual to the determined location.

Example of clinical information (records) with previous (therefore prior records) of medical conditions and diagnoses, where such information comes from previous visits to doctor’s office or medical facility, and where location information is provided…
“Referring back to FIG. 2A, the electronic health record (EHR) database 240 can be a database storing patients health and medical information. The EHR database 240 can be configured to maintain a health record for each patient. A patient's health record can include information such as, a patient ID (such as health record number, a social security number, or an identification card number), a patient profile, patient clinical information, medications, allergies, vital signs, medical tests, or a combination thereof. A patient profile can include information indicative of the name, age (or date of birth), gender, marital status, ethnicity (or race), or occupation of the patient. The patient profile can include a photo of the patient. The patient's clinical information can include indications of present and previous medical conditions of the patient and previous diagnoses. The clinical information can include indications of previous patient's visits to a doctor's office or a medical facility (such as indications of date, location and/or medical doctor or practitioner for each visit), patient's reasons for the visits (such as patient's complaints), and the diagnosis made at each visit. The clinical information can include patient's complaints (such as a patient's inquiry performed by a nurse or other medical practitioner) with respect to a current visit. The medications information can include a list of medications currently consumed by the patient, a list of medications previously consumed by the patient or a combination thereof. In some implementations, the medication information can include indications of any medical devices used by the patient. The allergies information can include a list of allergies (such as drug allergies, food allergies, latex allergy, pollen energy or any other allergy) that the patient is suffering from. The vital signs information can include vital signs measurements taken during a previous or current visits of the patient to a doctor's office or a medical facility. The vital signs information can include indications of the date, location and measurement values associated with each set of vital signs measurements (such as body temperature, heart rate, pulse rate, blood pressure, respiratory rate and/or oxygen level in blood). In some implementations, the vital signs information can further include patient's weight measurements. The medical tests information can include indications of medical tests (such as blood tests, urine test, biopsies, medical imaging tests, mental health tests, hearing tests, visual tests, or any other medical tests) performed on the patient, the respective dates, the entities that requested the tests, the entities that performed the tests, the test results (or test status) or a combination thereof.” [0070]

Transmitting
Otin teaches send/receive medical records at a determined location.  They also teach other doctors’ offices and medical facilities.  They do not teach transfer medical records to a determined location from such offices or facilities

Maresh et al. also in the business of medical records teaches:

Transfer to a destination (therefore determined) medical facility…
“In one embodiment, a method of electronically transferring medical files from a source medical facility to a destination medical facility comprises receiving a request to transfer at least one medical file from the source medical facility, wherein the request comprises at least patient information, and a first encryption key for establishing a secure network connection; establishing and/or accessing a secure network connection between the source medical facility and the destination medical facility with coordinated encryption keys and/or paired keys; receiving the at least one medical file from a source database for medical files; transferring the at least one medical file over the secure network connection to the destination medical facility; terminating the secure network connection after said transferring. The method of electronically transferring medical files can also comprise modifying a header portion of the at least one medical file to remove a first patient identification and replace the first patient identification with a second patient identification, wherein the first patient identification is assigned by the source medical facility and the second patient identification is assigned by the destination medical facility. The method of electronically transferring medical files can also comprise modifying the header portion of the at least one medical file to remove a first accession number and replace the first accession number with a second accession number, wherein the first accession number is assigned by the source medical facility and the second accession number is assigned by the destination medical facility; and storing the at least one medical file in a storage database for medical files. The method of electronically transferring medical files can also comprise inserting in the header portion a first accession number to substitute a second accession number existing in the header portion; and storing the at least one medical file in a storage database for medical files. In certain embodiments, the coordinated encryption keys and/or paired keys can be the first encryption key and a second encryption key, wherein the first encryption key is received by the destination facility and the second encryption key is received by the source medical facility.” [0007]


Example of transmit…
“In other embodiments, the source database is a picture archiving and communication systems (PACS) and/or an image server in the above method of electronically transferring medical files, for example, image files. In the above method of electronically transferring medical files, the source database can also be a radiology information system, wherein the sending further comprises creating an Observation/Results Message (OBX), and/or equivalent message or system communication, or the like, to transmit the medical file, for example, medical report files, from the radiology information system. In the above method of electronically transferring medical files, for example, image files, the storage database can be a PACS and/or an image server. In the above method of electronically transferring medical files, for example, medical report files, the storage database can be a radiology information system, wherein the storing further comprises receiving an OBX, and/or equivalent message or system communication, or the like, to store the medical file in the radiology information system.” [0008]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Otin the ability to transmit records as taught by Maresh since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Otin who teaches the ability of disparate located medical facilities records at a different determined location.  

Regarding claim 10
The method of claim 8, further comprising sending the received medical record to a remote server or database.

Otin teaches:
Remote computer servers…
“According to one aspect, a system can include one or more computing devices (e.g., remote computer servers) and a location-based clinical information access (LBCIA) application executable on a client device. The one or more computing devices can include a database storing, for each patient of a plurality of patients, a respective pair of identifiers identifying that patient and a beacon device associated with that patient…” [0004]

Example of cloud…
“Referring to FIG. 1B, a cloud computing environment is depicted. A cloud computing environment may provide client 102 with one or more resources provided by a network environment. The cloud computing environment may include one or more clients 102a-102n, in communication with the cloud 108 over one or more networks 104. Clients 102 may include, e.g., thick clients, thin clients, and zero clients. A thick client may provide at least some functionality even when disconnected from the cloud 108 or servers 106. A thin client or a zero client may depend on the connection to the cloud 108 or server 106 to provide functionality. A zero client may depend on the cloud 108 or other networks 104 or servers 106 to retrieve operating system data for the client device. The cloud 108 may include back end platforms, e.g., servers 106, storage, server farms or data centers.” [0029]

Regarding claim 18
The device of claim 1, wherein sending the one or more previously requested medical records comprises directing an intermediary to send the one or more records to the determined location.

Otin teaches:
Example of nodes in the path (therefore intermediary) of communicating servers…
“Server 106 may be a file server, application server, web server, proxy server, appliance, network appliance, gateway, gateway server, virtualization server, deployment server, SSL VPN server, or firewall. In one embodiment, the server 106 may be referred to as a remote machine or a node. In another embodiment, a plurality of nodes 290 may be in the path between any two communicating servers.” [0028]


Claims 3, 4, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (9) above in further view of Pub. No. US 2014/0222462 to Shakil et al.
Regarding claim 3
The device of claim 1, further comprising a microphone, and wherein the processor is further configured to record, using the microphone, a conversation between the individual and a healthcare provider at the location.

The combined references teach medical records.  They do not teach microphone.

Shakil et al. also in the business of medical records teaches:

Microphone to capture patient encounter between doctor and patient…
“A system and method for augmenting healthcare-provider performance employs a head-mounted computing device that includes camera and microphones to capture a patient encounter and events immediately before and after: video, dictation and dialog. Wearing the device by the provider during the encounter permits normal interaction between provider and patient, encouraging the provider to maintain focus on the patient. An "ears-open" earpiece delivers audio data from a remote location without obstructing the ear canal. Augmented reality multimedia is displayed via a heads-up display over the eye(s). Real-time capture of audio and video enables dramatic cost reductions by saving doctor time. Using the system, a doctor no longer need spend hours daily on transcription and EHR entry. A patient encounter is captured and transmitted to a remote station. Relevant parts of the encounter are saved or streamed, and updates to an EHR are entered for provider confirmation after the patient encounter.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use a microphone as taught by Shakil since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Shakil et al. who teaches the advantages of using voice recognition software that provide hands free ability to record patient information.  

Regarding claim 4
The device of claim 3, wherein the processor is further configured to send the recorded conversation to a remote server or database.” [0015]

The combined references teach medical records.  They do not teach microphone.

Shakil et al. also in the business of medical records teaches:
Fig. 1, refs. 102 (Mobile Doctor Interface) and 110 (EHR database)…



    PNG
    media_image3.png
    377
    752
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to send recorded information to remote server or database as taught by Shakil since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Shakil et al. who teaches the advantages of using voice recognition software that provide hands free ability to record patient information.  

Regarding claim 14
The method of claim 8, further comprising extracting information from a received medical record.

The combined references teach medical records.  They do not teach extracting information.

Shakil et al. also in the business of medical records teaches:
Relevant parts streamed….
“A system and method for augmenting healthcare-provider performance employs a head-mounted computing device that includes camera and microphones to capture a patient encounter and events immediately before and after: video, dictation and dialog. Wearing the device by the provider during the encounter permits normal interaction between provider and patient, encouraging the provider to maintain focus on the patient. An "ears-open" earpiece delivers audio data from a remote location without obstructing the ear canal. Augmented reality multimedia is displayed via a heads-up display over the eye(s). Real-time capture of audio and video enables dramatic cost reductions by saving doctor time. Using the system, a doctor no longer need spend hours daily on transcription and EHR entry. A patient encounter is captured and transmitted to a remote station. Relevant parts of the encounter are saved or streamed, and updates to an EHR are entered for provider confirmation after the patient encounter.” [0015]

Example from pg. 8, Table 1 and “Medically relevant data…” as extracting information…


    PNG
    media_image4.png
    136
    546
    media_image4.png
    Greyscale



From pg. 8, Table 1 and “Note review on Glass Transcript review” that includes example of filter past interviews and crude text transcripts (therefore extracting information)….


    PNG
    media_image5.png
    147
    411
    media_image5.png
    Greyscale




It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to extract information as taught by Shakil since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Shakil et al. who teaches the advantages of using interfaces that can provide relevant information, filter information, and provide crude text as a means of communication.

Regarding claim 16
The device of claim 3, wherein the processor is further configured to transcribe the recorded conversation to text.


The combined references teach medical records.  They do not teach transcribe.

Shakil et al. also in the business of medical records teaches:
Example of capture of audio (recorded conversation) and transcription…
“A system and method for augmenting healthcare-provider performance employs a head-mounted computing device that includes camera and microphones to capture a patient encounter and events immediately before and after: video, dictation and dialog. Wearing the device by the provider during the encounter permits normal interaction between provider and patient, encouraging the provider to maintain focus on the patient. An ears-open' delivers audio data from a remote location without obstructing the ear canal. Augmented reality multimedia is displayed via a heads-up display over the eye(s). Real-time capture of audio and video enables dramatic cost reductions by saving doctor time. Using the system, a doctor no longer need spend hours daily on transcription and EHR entry. A patient encounter is captured and transmitted to a remote station. Relevant parts of the encounter are saved or streamed, and updates to an EHR are entered for provider confirmation after the patient encounter.” [0025]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to transcribe as taught by Shakil since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Shakil et al. who teaches the advantages of using voice recognition software that provide hands free ability to record patient information.  

Regarding claim 17
The device of claim 3, wherein the processor is further configured to differentiate which text belongs to a patient, clinician, or care giver using an NLP-based classifier with features comprising one or more of an introduction as a clinician, a use of complex clinical terms, and a beginning of a conversation with a question.

The combined references teach medical records.  They do not teach differentiate text using NLP classifier.

Shakil et al. also in the business of medical records teaches:
Pg. 8 and voice recognition software (NLP classifier), where “Doctor says his request e.g. “look up white blood cell count” (therefore complex clinical term)…


    PNG
    media_image6.png
    154
    520
    media_image6.png
    Greyscale


		
“In an embodiment, a 3.sup.rd party may be a virtual scribe composed of one or more software elements, components or modules executing on a remotely-located computing device. In an embodiment, the software may include one of both of NLP (natural language processing) and speech recognition software that processes the spoken portion of the transmission from the interview to textual data for entry, in whole, or in part, into the EHR and for eventual archiving. In an embodiment, a 3.sup.rd party may be a remote consultant or instructor invited to participate in the interview to provide a 2.sup.nd opinion to the patient and the provider, or to instruct the provider who may be a trainee needing supervision or guidance in the proper assessment and/or treatment of the patient.” [0082]


It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to differentiate text using NLP classifier as taught by Shakil since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Shakil et al. who teaches the advantages of using voice recognition software that provide hands free ability to record patient information.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (9) above in further view of Pub. No. US 2015/0317435 to Klocek.
Regarding claim 15
The method of claim 8, further comprising generating a timeline from the received medical record.


The combined references teach medical records.  They do not teach timeline.

Klocek et al. also in the business of medical records teaches:
Example of timeline…
“In an embodiment, a computer-implemented method presents medical data. In the method, a request for medical data related to a patient is received. Then, data records in a medical records database that relate to the patient are identified. The medical records database includes a plurality of different types of medical data records, and each data record is associated with a corresponding time. According to the data records' corresponding time, the identified data records are temporally ordered to generate a timeline. Finally, the timeline is output to a device for display, such that the displayed timeline presents the plurality of different types of data records related to the patient together in a single temporal view.” [0017]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use a timeline as taught by Klocek since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Klocek who teaches the advantages of keeping a timeline for recrods.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (9) above in further view of Pub. No. US 2012/0042366 to Jin et al.
Regarding claim 19
The method of claim 10, further comprising cross- referencing the determined location with a schedule of the individual to confirm that the individual is at the determined location.

The combined references teach medical records.  They do not teach schedule.

Jin et al. also in the business of medical records teaches:

Example of physical area and logged into system during working hours (schedule)…
“Embodiments of the invention relate to providing a health care provider access to an electronic record of a patient may be provided. A determination is made as to whether the health care provider is logged onto a computer system in a physical area assigned to the patient. Whether the health care provider is logged onto the computer system during working hours of the provider is also ascertained. The health care provider is provided with access to the electronic record of the patient via the computer system if the determining resolves to true and the ascertaining resolves to true.” (Abstract)

“A time-based access control mechanism may limit the time when a doctor may use his badge to authenticate himself. For example, the doctor may be limited to using his badge to access patient information only during his work hours. Thus, for example, if a doctor is scheduled to work from 9 a.m. to 5 p.m., the access control mechanism may ascertain whether the doctor is trying to access patient information during his working hours of 9 a.m. to 5 p.m. and may, for example, disallow that doctor's badge for authentication purposes before 9 a.m. and after 5 p.m. The time-based access control mechanism may also be flexible in order to accommodate doctors that might not finish up with their work until after their scheduled work hours. For example, if a doctor scheduled to work until 5 p.m. is still accessing patient records at 4:40 p.m., 4:50 p.m., and 5 p.m., and then requests access to patient records at 5:10 p.m., the system may grant the doctor's request for access even though 5:10 p.m. is past the doctor's working hours. The system may grant this after-hours access because the doctor has been continuously accessing patient records shortly before the request for access at 5:10 p.m., and thus the system may automatically extend the doctor's access. Conversely, if the same doctor requests access to patient records at 6 p.m. when he had last accessed patient records at 4:50 p.m., the doctor may be required to log in using his password because 6 p.m. is past his working hours and he has not been accessing patient records in the past hour.” [0027]
“The time-and-location-based access control mechanisms may also be implemented in outpatient situations where patients that go to a hospital or other health care facility to visit a doctor for treatment and/or examination leave after their doctor's visit. If a doctor in an outpatient situation works in one examination room or switches between multiple rooms during the day, the doctor may be limited to accessing patient medical records only while in those rooms. Furthermore, the doctor may also be limited to only accessing the medical records of patients scheduled to visit the doctor that day, and the doctor may be denied access to a scheduled patient's medical records until that patient arrives at the hospital. For example, a nurse working with the doctor may enable access to a patient's medical records after the nurse sees that the patient has checked into the hospital, and the nurse may set an end time for access to the patient's medical records based on the nurse's estimate of how long the patient's appointment might take. Further, if the doctor switches from accessing a first patient's medical records to accessing a second patient's medical records, the access control system may disallow the doctor's access to the first patient's medical records, so that the doctor may be allowed to access only one or a pre-specified very limited number of patients' medical records at any given time.” [0034]

“The restrictions imposed by the time-and-location-based access control mechanisms may be limited to situations when the doctor is authenticated via his badge. If the doctor authenticates himself by using a password, this may bypass the time-and-location-based access control mechanisms to allow the doctor to access a patient's medical records regardless of the doctor's work hours or location. Thus, flexibility may be provided to the doctor in exceptional situations, such as during the course of an emergency in order to look up patient records outside of the patient's room or in cases where the doctor may need to access patient information at an unusual time or an unusual way not allowed by the badge's time-and-location-based access control mechanisms.” [0035]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use a schedule and location as taught by Jin since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Jin who teaches the record keeping advantages of monitoring health professionals time and location.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least accessing medical records:
US-20020016821-A1; US-20020042725-A1; US-20090112882-A1; US-20100161353-A1; US-20130054678-A1; US-20130060579-A1; US-20140136239-A1; US-20150112702-A1; US-20150213207-A1; US-20200365243-A1; US-7072840-B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3626